The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 30, 2014

                                     No. 04-14-00236-CR

                                        Troy CURTIS,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR0800A
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                        ORDER

        On June 25, 2014, we ordered Appellant to provide written proof to this court by July 7,
2014 that either court reporter Mary Beth Simpkins’s fee had been paid or that Appellant was
entitled to appeal without paying for the record. On June 26, 2014, Appellant filed a response
with this court. Appellant explained that he did not request a record be made by any other court
reporter than Erminia Uviedo, the reporter responsible for the probation revocation hearing held
on March 31, 2014. Appellant further explained that Ms. Uviedo’s record, filed on June 10,
2014, was the record of the only matter being raised on appeal.


        Our June 25, 2014 show cause order is satisfied. Appellant’s brief is due to be filed no
later than July 10, 2014.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court